DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
REQUIREMENT FOR UNITY OF INVENTION
As provided in 37 CFR 1.475(a), a national stage application shall relate to one invention only or to a group of inventions so linked as to form a single general inventive concept (“requirement of unity of invention”). Where a group of inventions is claimed in a national stage application, the requirement of unity of invention shall be fulfilled only when there is a technical relationship among those inventions involving one or more of the same or corresponding special technical features. The expression “special technical features” shall mean those technical features that define a contribution which each of the claimed inventions, considered as a whole, makes over the prior art.
The determination whether a group of inventions is so linked as to form a single general inventive concept shall be made without regard to whether the inventions are claimed in separate claims or as alternatives within a single claim. See 37 CFR 1.475(e).
When Claims Are Directed to Multiple Categories of Inventions:

(1) A product and a process specially adapted for the manufacture of said product; or
(2) A product and a process of use of said product; or
(3) A product, a process specially adapted for the manufacture of the said product, and a use of the said product; or
(4) A process and an apparatus or means specifically designed for carrying out the said process; or
(5) A product, a process specially adapted for the manufacture of the said product, and an apparatus or means specifically designed for carrying out the said process.
Otherwise, unity of invention might not be present. See 37 CFR 1.475 (c).
Restriction is required under 35 U.S.C. 121 and 372.
This application contains the following inventions or groups of inventions which are not so linked as to form a single general inventive concept under PCT Rule 13.1. 
In accordance with 37 CFR 1.499, applicant is required, in reply to this action, to elect a single invention to which the claims must be restricted.
Group I, claim(s) 1-8 and 13-14, drawn to a one-component thermosetting epoxy resin adhesive.
Group II, claim(s) 9-10, drawn to a method of bonding substrates.
Group III, claim(s) 11, drawn to an article comprising a cured adhesive bond.

Groups I-III lack unity of invention because even though the inventions of these groups require the technical feature of the one-component thermosetting epoxy resin adhesive of claim 1, this technical feature is not a special technical feature as it does not make a contribution over the prior art in view of Morgan et al. (EP 1174481 A2, cited in IDS). Morgan teaches a one-component thermosetting epoxy resin adhesive [0009, 0010] comprising a) at least one epoxy resin [0010] having an average of more than one epoxy group per molecule [0017], at least one [0010] latent [0021-0026] curing agent [0010] for epoxy resins [0020], and a filler [0010] that is optionally silica aerogel [0032], wherein the % by weight of the filler bring the total % by weight of the one-component thermosetting epoxy resin adhesive to 100% by weight, wherein the one-component thermosetting epoxy resin adhesive comprises 40% to 60% by weight of the at least one epoxy resin, 5% to 20% of the at least one latent curing agent, 2% to 20% of at least one cross-linking agent, 5% to 25% of an impact-modifying agent, and a catalytic amount, e.g., 0.05% to 0.2% by weight of a catalyst [0010], which means that the amount of Morgan’s filler that is optionally silica aerogel is less than 48% by weight, which reads on c) less than 48% by weight of aerogel particles, based on the total weight of the one-component thermosetting epoxy resin adhesive. Morgan teaches that the one-component thermosetting epoxy resin adhesive optionally has a viscosity at 25°C ± 1°C of 2,000,000 to 3,000,000 cP [0041].

Morgan does not teach that the epoxy resin adhesive has a viscosity of 1000-4000 Pas at 25°C, determining the viscosity by oscillography by means of a rheometer with a heatable plate (MCR 301, Anton Paar) (1000 μm gap, measurement plate diameter: 25 mm (plate/plate), deformation 0.01 at 5 Hz, temperature: 25°C). Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to optimize the viscosity of Morgan’s one-component thermosetting epoxy resin adhesive at 25°C ± 1°C to be 2,000,000 to 3,000,000 cP, which would read on the limitation wherein the epoxy resin adhesive has a viscosity of 2000-3000 Pas at 25°C, determining the viscosity by oscillography by means of a rheometer with a heatable plate (MCR 301, Anton Paar) (1000 μm gap, measurement plate diameter: 25 mm (plate/plate), deformation 0.01 at 5 Hz, temperature: 25°C) as claimed. One of ordinary skill in the art would have been motivated to do so because it would have been .
During a telephone conversation with Tiffany Adigwe on 03/10/2021 a provisional election was made with traverse to prosecute the invention of Group I, claims 1-8 and 13-14.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 9-11 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.
Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).
The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to be allowable, the rejoined claims must meet all criteria for patentability including the requirements of 35 U.S.C. 101, 102, 103 and 112. Until all claims to the elected product/apparatus are found allowable, an otherwise proper restriction requirement between product/apparatus claims and process claims may be maintained. Withdrawn process claims that are not commensurate in scope with an allowable product/apparatus claim will not be rejoined. See MPEP § 821.04. Additionally, in order for rejoinder to occur, applicant is advised that the process claims should be amended during prosecution to require the limitations of the product/apparatus claims. Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged.
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Claim Objections
Claims 1-8 and 13-14 are objected to because of the following informalities: Claim 1 recites “Pas” in line 10, which is a misspelling of “Pa·s”. Claim 7 recites “Pas” twice in line 3, which is a misspelling of “Pa·s”. Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 13-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation “a rheometer with a heatable plate (MCR 301, Anton Paar) (1000 μm gap, measurement plate diameter: 25 mm (plate/plate), deformation 0.01 at 5 Hz, temperature: 25°C)” in lines 10-12, which is indefinite because “MCR 301, Anton Paar”, “1000 pm gap, measurement plate diameter: 25 mm”, “plate/plate”, and “deformation 0.01 at 5 Hz, temperature: 25°C” is enclosed in parentheses, which makes it unclear if they are limitations of the claim, are abbreviations, or are reference characters because the reference characters, however, should be enclosed within parentheses so as to avoid confusion with other numbers or characters which may appear in the claims (MPEP 608.01(m)). Based on the specification of the instant 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 5, 7-8, and 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (EP 1174481 A2, cited in IDS).
Regarding claims 1 and 7, Morgan teaches a one-component thermosetting epoxy resin adhesive [0009, 0010] comprising a) at least one epoxy resin [0010] having an average of more than one epoxy group per molecule [0017], at least one [0010] latent [0021-0026] curing agent [0010] for epoxy resins [0020], and a filler [0010] that is optionally silica aerogel [0032], wherein the % by weight of the filler bring the total % by 
Morgan does not teach a specific embodiment wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-7% by weight of aerogel particles, based on the total weight of the one-component thermosetting epoxy resin adhesive. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s silica aerogel as Morgan’s filler and to optimize the amount of Morgan’s filler in Morgan’s one-component thermosetting epoxy resin adhesive to be from 2% to 7% by weight, which would read on the limitation wherein the one-component thermosetting epoxy resin adhesive further comprises c) 2-7% by weight of aerogel particles, based on the total weight of the one-component thermosetting epoxy resin adhesive as claimed. One of ordinary skill in the art would have been motivated to select Morgan’s silica aerogel as Morgan’s filler because one of ordinary skill in the art would have had a reasonable expectation of success in obtaining a one-component thermosetting epoxy resin adhesive such that Morgan’s filler is a non-
Morgan does not teach that the epoxy resin adhesive has a viscosity of 1000-4000 Pas at 25°C, determining the viscosity by oscillography by means of a rheometer 
Regarding claim 2, as explained above for claim 1, before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s silica aerogel as Morgan’s filler and to optimize the amount of Morgan’s filler in Morgan’s one-component thermosetting epoxy resin adhesive to be from 2% to 7% by weight. Morgan therefore renders obvious the limitation wherein the one-
Regarding claim 5, Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] further comprises one or more impact-modifying agents [0010] or toughener [0028], which reads on the limitation wherein the one-component thermosetting epoxy resin adhesive further comprises at least one toughness improver D as claimed.
Regarding claim 8, Morgan teaches that the latent [0021-0026] curing agent [0010] is optionally dicyandiamide [0025].
Morgan does not teach a specific embodiment wherein the latent curing agent is selected from the claimed latent curing agents. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to select Morgan’s dicyandiamide as Morgan’s latent curing agent. One of ordinary skill in the art would have been motivated to do so because Morgan teaches that a preferred latent curing agent is dicyandiamide and that dicyandiamide is a preferred latent curing agent because it is expensive, exhibits excellent latency at temperatures below 149°C, and exceptional catalytic activity at higher temperatures to provide excellent final cure properties [0025].
Regarding claim 13, the Office recognizes that all of the claimed physical properties are not positively taught by Morgan, namely that the aerogel particles are effective to increase the washout resistance of the one-component thermosetting epoxy resin adhesive. However, Morgan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component thermosetting 
Regarding claim 14, the Office recognizes that all of the claimed physical properties are not positively taught by Morgan, namely that the aerogel particles are effective to increase the impact peel (I-peel) strength (to ISO 11343), of the one-component thermosetting epoxy resin adhesive. However, Morgan renders obvious all of the claimed ingredients, amounts, process steps, and process conditions of the one-component thermosetting epoxy resin adhesive as claimed in claim 1 as explained above. Furthermore, the instant application recites that if the proportion is 2-5% by weight, preferably 2-4% by weight, especially 3-4% by weight, of aerogel particles, based on the total weight of the one-component thermosetting epoxy resin adhesive, .

Claims 3-4 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (EP 1174481 A2, cited in IDS) as applied to claim 1, and further in view of Cui et al. (CN 106520077 A, machine translation in English used for citation).
Regarding claims 3 and 4, Morgan renders obvious the one-component thermosetting epoxy resin adhesive as claimed in claim 1 as explained above. Morgan teaches that the filler [0010] is optionally silica aerogel [0032].
Morgan does not teach that the particle density of the aerogel particles is 90-200 kg/m3 and that the aerogel particles have an average particle size of 0.01-5 mm. 3 [0015] and that are present in a phase change energy storage fiber/SiO2 aerogel composite felt that further comprises a binder and a curing agent [Abstract, 0009], wherein the binder is water-based epoxy resin emulsion [0015, 0034], wherein the use of the curing agent can cure the adhesive [0035]. Morgan and Cui are analogous art because both references are in the same field of endeavor of a composition comprising at least one epoxy resin, at least one curing agent, and aerogel particles. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Cui’s SiO2 aerogel particles that have a particle size of 0.5-5 mm and a bulk density of 40-150 kg/m3 to substitute for Morgan’s filler that is optionally silica aerogel, which would read on the limitation wherein the particle density of the aerogel particles is 40-150 kg/m3 and that the aerogel particles have an average particle size of 0.5-5 mm, which read on the claimed ranges with sufficient specificity. One of ordinary skill in the art would have been motivated to do so because Cui teaches that the SiO2 aerogel particles [Abstract, 0009, 0010, 0015] that have a particle size of 0.5-5 mm and a bulk density of 40-150 kg/m3 [0015] are beneficial for being hydrophobic SiO2 aerogel particles [0031], which would have been desirable for Morgan’s one-component thermosetting epoxy resin adhesive because Morgan teaches that the one-component thermosetting epoxy resin adhesive is for bonding automotive SMC and BMC joints rapidly [0009], wherein SMC is a sheet compound usually reinforced with glass fiber, BMC is a bulk material reinforced with fiber strands, and automotive parts are usually molded from SMC by hot pressing and from BMC by hot-pressing or injection molding .
 
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Morgan et al. (EP 1174481 A2, cited in IDS) as applied to claim 5, and further in view of Kramer et al. (US 2009/0264558 A1).
Regarding claim 6, Morgan renders obvious the one-component thermosetting epoxy resin adhesive as claimed in claim 5 as explained above. Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 0010] comprises one or more impact-modifying agents [0010] or toughener [0028].
Morgan does not teach that the at least one toughness improver D is a terminally blocked polyurethane polymer D1, a terminally blocked polyurethane prepolymer of the formula (I) as claimed. However, Kramer teaches an end-capped polyurethane prepolymer of the formula 
    PNG
    media_image1.png
    235
    689
    media_image1.png
    Greyscale
 [0012], wherein R1 is a linear or branched polyurethane prepolymer terminated by n+m isocyanate groups, after removal of all of the terminal isocyanates groups, the moieties R2, independently of one another, are a capping group, or a group of the formula 
    PNG
    media_image2.png
    69
    195
    media_image2.png
    Greyscale
, and the moieties R3, independently of one another, are a capping group, or are a group of the 
    PNG
    media_image3.png
    69
    194
    media_image3.png
    Greyscale
 [0013], wherein in each case, R4 and R4’ is a moiety of an aliphatic, cycloaliphatic, aromatic, or araliphatic epoxide containing a primary or secondary hydroxyl group, after the removal of the hydroxide and epoxide groups, and p is 1, 2, or 3, and r is 1, 2, or 3 [0014], wherein, in each case n and m is a value from 1 to 7, with the proviso that 2≤(m+n)≤8, a further proviso is that R2 differs from R3 [0015], wherein R2 and/or R3 are moieties selected from the group consisting of 
    PNG
    media_image4.png
    812
    548
    media_image4.png
    Greyscale
 [0018], wherein in each case, 5, R6, R7, and R8, independent of the others, is either an alkyl or cycloalkyl or aryl or aralkyl or arylalkyl group, or R5 together with R6, or R7 together with R8 forms a portion of an optionally 4- to 7-membered ring [0019], wherein in each case, R9, R9’, and R10, independently of the others, is an alkyl or aralkyl or aryl or arylalkyl group, or is an alkyloxy or aryloxy or aralkyloxy group, and R11 is an alkyl group [0020], wherein in each case, R12, R13, and R14, independently of the others, is an alkylene group having 2 to 5 carbon atoms and, if appropriate, having double bonds or substitution, or is a phenylene group, or is a hydrogenated phenylene group [0021], wherein in each case, R15, R16, and R17, independently of the others, is H, or is an alkyl group, or is an aryl group or an aralkyl group, and R18 is an aralkyl group or is a mono- or polynuclear substitute or unsubstituted aromatic group which, if appropriate, has aromatic hydroxyl groups [0022], wherein the broken lines in the formulae in each case represent the bond between the respective substituent and the associated molecular moiety [0023], wherein the end-capped polyurethane prepolymer is present in a heat-curing epoxy resin composition [0011] that further comprises [0093] at least one epoxy resin having an average of more than one epoxide group per molecule [0094] and at least one latent curing agent [0096] and that is a one-component thermosetting epoxy resin adhesive [0153]. Morgan and Kramer are analogous art because both references are in the same field of endeavor of a one-component thermosetting epoxy resin adhesive comprising at least one epoxy resin having an average of more than one epoxy group per molecule, at least one latent curing agent for epoxy resins, and at least one toughness improver. Before the effective filing date of the claimed invention, one of ordinary skill in the art would have found it obvious to use Kramer’s end-capped polyurethane prepolymer of 
    PNG
    media_image1.png
    235
    689
    media_image1.png
    Greyscale
, wherein R1 is a linear or branched polyurethane prepolymer terminated by n+m isocyanate groups, after removal of all of the terminal isocyanates groups, the moieties R2, independently of one another, are a capping group, or a group of the formula 
    PNG
    media_image2.png
    69
    195
    media_image2.png
    Greyscale
, and the moieties R3, independently of one another, are a capping group, or are a group of the formula 
    PNG
    media_image3.png
    69
    194
    media_image3.png
    Greyscale
, wherein in each case, R4 and R4’ is a moiety of an aliphatic, cycloaliphatic, aromatic, or araliphatic epoxide containing a primary or secondary hydroxyl group, after the removal of the hydroxide and epoxide groups, and p is 1, 2, or 3, and r is 1, 2, or 3, wherein, in each case n and m is a value from 1 to 7, with the proviso that 2≤(m+n)≤8, a further proviso is that R2 differs from R3, wherein R2 and/or R3 are moieties selected from the group consisting of 
    PNG
    media_image4.png
    812
    548
    media_image4.png
    Greyscale
, wherein in each case, R5, R6, R7, and R8, independent of the others, is either an alkyl or cycloalkyl or aryl or aralkyl or arylalkyl group, or R5 together with R6, or R7 together with R8 forms a portion of an optionally 4- to 7-membered ring, wherein in each case, R9, R9’, and R10, independently of the others, is an alkyl or aralkyl or aryl or arylalkyl group, or is an alkyloxy or aryloxy or aralkyloxy group, and R11 is an alkyl group, wherein in each case, R12, R13, and R14, independently of the others, is an alkylene group having 2 to 5 carbon atoms and, if appropriate, having double bonds or substitution, or is a phenylene group, or is a 15, R16, and R17, independently of the others, is H, or is an alkyl group, or is an aryl group or an aralkyl group, and R18 is an aralkyl group or is a mono- or polynuclear substitute or unsubstituted aromatic group which, if appropriate, has aromatic hydroxyl groups, wherein the broken lines in the formulae in each case represent the bond between the respective substituent and the associated molecular moiety, to substitute for Morgan’s one or more impact-modifying agents or toughener, which would read on the limitation wherein the at least one toughness improver D is a terminally blocked polyurethane polymer D1, a terminally blocked polyurethane prepolymer of the formula (I) as claimed. One of ordinary skill in the art would have been motivated to do so because Kramer teaches that the end-capped polyurethane prepolymer of the formula 
    PNG
    media_image1.png
    235
    689
    media_image1.png
    Greyscale
 [0012] is beneficial for giving impact resistance that is higher than that obtained using polyurethane prepolymers known from the prior art, capped symmetrically [0009], for leading to improved impact resistances in epoxy resin compositions, in particular, at low temperatures [0008], and for being useful in a heat-curing epoxy resin composition [0011] that further comprises [0093] at least one epoxy resin having an average of more than one epoxide group per molecule [0094] and at least one latent curing agent [0096] and that is a one-component thermosetting epoxy resin adhesive [0153], which would have been desirable for Morgan’s the one or more impact-modifying agents or toughener in Morgan’s one-component thermosetting epoxy resin adhesive because Morgan teaches that the one-component thermosetting epoxy resin adhesive [0009, 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID KARST whose telephone number is (571)270-7732.  The examiner can normally be reached on Monday-Friday 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/DAVID T KARST/           Primary Examiner, Art Unit 1767